Case 8:20-cv-01479-TPB-JSS Document 1-1 Filed 06/29/20 Page 1 of 4 PagelD 8 ie

IN THE CIRCUIT COURT FOR HILLSBOROUGH COUNTY, FLORIDA
CIRCUIT CIVIL DIVISION

PEDRO J. PARRADO,

 

Plaintiff,
Case No.:
vs.
HOME DEPOT U.S.A., INC.,
Defendant,
/
COMPLAINT

The Plaintiff, PEDRO J. PARRADO, by and through his
undersigned attorney, sues the Defendant, HOME DEPOT U.S.A., INC.,
and alleges:

General Allegations

 

1. This is an action for damages which are in excess of
FIFTEEN THOUSAND DOLLARS ($15,000.00}, exclusive of costs and
interest.

2. At all times material hereto, the Plaintiff, PEDRO J.
PARRADO, was and is a resident of Hillsborough County, Florida.

3. At all times material hereto, the Defendant, HOME DEPOT
U.S.A., INC., was and is a foreign profit corporation duly
organized and licensed to conduct business. in the State of Florida.

4. On or about July 18, 2019, the Defendant, HOME DEPOT
U.S.A., INC., was the owner of real property, located at 8815 N.
Florida Ave., Tampa, Hillsborough County, Florida, at which a store
known as “The Home Depot” was doing business. |

5. At that said time and place, the Plaintiff, PEDRO Jd.

PARRADO, went on the property owned by the Defendant, HOME DEPOT

EXHIBIT

A 6020200417007957

 

 

#-17-2020 20190762182

tabbies’
a Case 8:20-cv-01479-TPB-JSS Document 1-1 Filed 06/29/20 Page 2 of 4 PagelD 9

U.S.A., INC., to rent equipment and was a business invitee.

6. At said time and place the Plaintiff lost his footing and
fell on an improperly designed and/or improperly constructed and/or
improperly maintained walk ramp connected to the outside area of
the entrance/exit of the tool/equipment rental section of the store
on said property, causing bodily injury to the Plaintiff.

7. At said time and place, the walk ramp was composed of
dangerously uneven and/or sloped pavement on the Defendant's property;
the depth, character, color, location, and surrounding of which were
such that a prudent person would not have anticipated said uneven and/or
sloped pavement under said circumstances.

8. At said time and place, there were no railings or hand
supports on said outside entrance/exit ramp area of the premises of
the afore-mentioned property, as mentioned above, when Plaintiff
attempted to exit the building while holding the equipment he had
rented, and while he was pushing open the non-automatic
entrance/exit door, causing or contributing to cause the Plaintiff
to fall and suffer serious,bodily injuries,

COUNT I

9, The Plaintiff, PEDRO J. PARRADO, realleges paragraphs 1
through 8 of the General Allegations.

10. At all times material hereto, the Defendant, HOME DEPOT
U.S.A., INC., owed a duty to the Plaintiff, PEDRO J. PARRADO, and
others similarly situated, to uSe a reasonable amount of care in
the maintenance of the store and its surrounding property.

11. That the Defendant, HOME DEPOT U.S.A., INC., breached its

 

H-17-2020 20190762182 602020041700795)

 

y
Case 8:20-cv-01479-TPB-JSS Document 1-1 Filed 06/29/20 Page 3 of 4 PagelD 10

duty of care to the Plaintiff, PEDRO J. PARRADO, in one or more of
the following ways, any one of which was a departure from the
accepted standard of care:

(a) By failing to maintain and keep the floors and grounds of
the property in question in a safe and reasonable condition;

(b) By failing or neglecting to give warning of the latent or
unrevealed dangers of the property;

(c) By failing or neglecting to properly inspect said

premises in question and failing or neglecting to have said

property in a reasonable and safe condition;

(da) By failing to make Fétsénable provisions for the safe
condition of the patrons throughout the property, including the
entrance/exit areas;

(e) By failing to make reasonable provisions for the safe !
condition of the floors/grounds of its premises;

{€) By creating a dangerous condition.

12, The negligent condition was known to the Defendant, HOME
DEPOT U.S.A., INC., or had existed for a sufficient length of time

so that the Defendant, HOME DEPOT U.S.A., INC., should have known

of it.

 

13. As a direct and proximate result of the carelessness and |

negligence of the Defendant, HOME DEPOT U.S.A., INC., as

hereinabove alleged, the Plaintiff, PEDRO J. PARRADO, was injured

in and about his body and extremities, suffered pain therefron,
suffered physical handicap and disfigurement, incurred hospital and

medical expenses; said injuries are either permanent or continuing

 

20190762182 602020041 a

4-17-2020
 

Case 8:20-cv-01479-TPB-JSS Document 1-1 Filed 06/29/20 Page 4 of 4 PagelD 11

or

in nature and caused the Plaintiff mental and physical pain and
anguish and the Plaintiff will suffer the losses in the future.
WHEREFORE, the Plaintiff, PEDRO J. PARRADO, demands judgment
for damages against the Defendant, HOME DEPOT U.S.A., INC., a
foreign corporation, in an amount in excess of THIRTY THOUSAND
DOLLARS ($30,000.00), exclusive of esdtaudna interest and further

demands a trial by jury on all issues.

Na

 

 

Eduardo R, Latgdr

LATOUR & ASSOCIATES, P.A.

135 East Lemon Street

Tarpon Springs, Florida 34689
727/937-9577 :
Attorneys for Plaintiff
Florida Bar Na, 279994

5 er eee
Pho Can, Gey

 

l-17-2020 20190762182 6020200417007957
